In the United States Court of Federal Claims
                                                          OFFICE OF SPECIAL MASTERS
                                                                   No. 17-0298V
                                                            Filed: November 27, 2017
                                                                 UNPUBLISHED

                                                                         
    JACKIE CROOK,                                                        
                                                                             Special Processing Unit (SPU);
                                           Petitioner,                       Ruling on Entitlement; Concession;
    v.                                                                       Causation-In-Fact; Influenza (Flu)
                                                                             Vaccine; Shoulder Injury Related to
    SECRETARY OF HEALTH                                                      Vaccine Administration (SIRVA)
    AND HUMAN SERVICES,

                                         Respondent.

                                                                         
Jeffrey S. Pop, Jeffrey S. Pop & Associates, Beverly Hills, CA, for petitioner.
Alexis B. Babcock, U.S. Department of Justice, Washington, DC, for respondent.
 
                                                               RULING ON ENTITLEMENT1
Dorsey, Chief Special Master:
        On March 3, 2017, Jackie Crook (“petitioner”) filed a petition for compensation
under the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et
seq.,2 (the “Vaccine Act”). Petitioner alleges that she suffered from a left shoulder injury
related to vaccine administration (“SIRVA”) as a result of an influenza (“flu”) vaccine she
received on March 15, 2016. Petition at 1. The case was assigned to the Special
Processing Unit of the Office of Special Masters.
       On November 27, 2017, respondent filed his Rule 4(c) report in which he
concedes that petitioner is entitled to compensation in this case. Respondent’s Rule
4(c) Report at 1. Specifically, respondent states that “petitioner’s left shoulder injury is
consistent with SIRVA, and that it was caused-in-fact by the flu vaccine she received on

                                                            
1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
March 15, 2016. Id. at 3. Respondent further agrees that no other causes for
petitioner’s SIRVA were identified, and records show that she suffered the sequela of
her injury for more than six months. Id. at 3-4.
     In view of respondent’s position and the evidence of record, the
undersigned finds that petitioner is entitled to compensation.
IT IS SO ORDERED.
                                 s/Nora Beth Dorsey
                                 Nora Beth Dorsey
                                 Chief Special Master